Exhibit 10.1
 
LIMITED LIABILITY COMPANY AGREEMENT
OF
BABCOCK - THERMO CARBON CAPTURE LLC
 
THIS LIMITED LIABILITY COMPANY AGREEMENT is made effective as of the 25th day of
February, 2009, by and among Babcock Power Development, LLC, a Delaware limited
liability company (“Babcock”), as a member, and ThermoEnergy Power Systems, LLC,
a Delaware limited liability company (“TEPS”), as a member.
 
RECITALS
 
A.          A Certificate of Formation dated as of February 23, 2009 (the
“Certificate”) has been filed to form a limited liability company under the name
“Babcock - Thermo Carbon Capture LLC” (the “Company”) pursuant to and in
accordance with the Delaware Limited Liability Company Act, as amended (6 Del.
C. §18-101 et seq.) (the “Act”).
 
B.           The Company is formed for the purpose of developing and
commercializing a clean energy technology known as ThermoEnergy Integrated Power
System (“TIPS”), which is a pressurized oxy-fuel combustion technology for
multi-pollutant capture that gasifies or combusts fossil fuels (particularly
coal and biomass) and facilitates conversion into electricity without producing
air emissions, and is aimed at competing with conventional energy conversion
technologies, in accordance with the terms of this Agreement.  The development
and commercialization of the TIPS technology is referred to herein as the
“Business”.
 
C.           By executing this Agreement, each of the Members hereby (i)
ratifies the formation of the Company and the filing of the Certificate, and
(ii) continues the existence of the Company.
 
D.          The undersigned Members desire to set forth the terms governing the
affairs of the Company and the conduct of its business, including the terms
under which the Company will take actions with respect to the Business.
 
TERMS OF AGREEMENT
 
1.           General.
 
1.01        Formation.  The undersigned Members hereby confirm the formation and
join together in a limited liability company under the name of “Babcock - Thermo
Carbon Capture LLC” pursuant to the Act.  The Members shall take all action
required by law to maintain the Company as a limited liability company under the
Act and under the laws of all other jurisdictions in which the Company may elect
to conduct business.
 
1.02        Place of Business.  The principal place of business of the Company
shall be located at 5 Neponset Street, Worcester, MA 01606.  The Board of
Managers may change the principal place of business of the Company to such other
place or places within the United States as it may from time to time
determine.  The Board of Managers may establish and maintain such other offices
and additional places of business of the Company as it shall deem appropriate.
 
 
 

--------------------------------------------------------------------------------

 

1.03        Registered Office and Agent.  The address of the Company’s
registered office in the State of Delaware is c/o The Corporation Trust Company,
1209 Orange Street, Wilmington, Delaware 19801.  The name of the Company’s
registered agent at such address is The Corporation Trust Company, 1209 Orange
Street, Wilmington, Delaware 19801.
 
1.04        Rules of Construction.  The following rules of construction shall
apply to this Agreement:
 
(A)           All section headings in this Agreement are for the convenience of
reference only and are not intended to qualify the meaning of any section.
 
(B)           All personal pronouns in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all genders, the singular
shall include the plural, and vice versa, as the context may require.
 
(C)           Each provision of this Agreement shall be considered severable
from the rest, and if any provision of this Agreement or its application to any
Person or circumstance shall be held invalid and contrary to any existing or
future law or unenforceable to any extent, the remainder of this Agreement and
the application of any other provision to any Person or circumstance shall not
be affected thereby and shall be interpreted and enforced to the greatest extent
permitted by law so as to give effect to the original intent of the parties
hereto.
 
(D)           Unless otherwise specifically and expressly limited in the
context, any reference herein to a decision, determination, act, action,
exercise of a right, power or privilege, or other procedure by a Member shall
mean and refer to the decision, determination, act, action, exercise or other
procedure by the Member in its sole and absolute discretion acting in the best
interest of such Member and not as a fiduciary of the Company or the other
Members.
 
(E)           All references in this Agreement to “Dollars” as a unit of
currency shall be deemed to be a reference to United States dollars and United
States currency.
 
(F)           Each party hereto and its counsel has reviewed this Agreement, and
the normal rule of construction that any ambiguities are to be resolved against
the drafting party shall not be applicable to the construction and
interpretation of this Agreement.
 
(G)           Unless explicitly stated to the contrary, the term “includes,”
“including’ and other expressions of inclusion shall be construed in each
instance to mean “includes without limitation,” “including but not limited to”
or other phraseology denoting the non-exclusive nature of the item to which
reference is being made.
 
1.05         Members and LLC Interests.
 
(A)           Members.  The names and address of the Members (as hereinafter
defined) are as set forth on Schedule A hereto.
 
 
2

--------------------------------------------------------------------------------

 

(B)           LLC Interests/Members.  Each Member that is listed on Schedule A
hereto as a Member (the “Member”) shall own a Membership Interest representing
an ownership interest in the Company, including the right to distributions and
any other rights set forth in this Agreement and all obligations set forth in
this Agreement.
 
2.           Definitions.
 
Act:  As defined in the recitals of this Agreement.
 
Additional Capital Contribution: As defined in Section 5.01(B)(i) of this
Agreement.
 
Additional Contributions Due Date: As defined in Section 5.01(B)(i) of this
Agreement.
 
Affiliate:  With respect to any referenced Person (i) such Person or a member of
his immediate family; and (ii) any Person directly or indirectly Controlling,
Controlled by, or under direct common Control with the Person in question.  For
purposes of this Agreement, the Company shall not be deemed an Affiliate of any
Member.
 
Agreement:  This Limited Liability Company Agreement and the Exhibits and
Schedules attached hereto, as the same may be amended and in effect from time to
time.
 
Approved Budget: Shall mean any Operating Budget approved by the Board of
Managers pursuant to Section 7.01(B) of this Agreement, and any deviation
therefrom that is permitted pursuant to the terms of this Agreement.
 
Babcock:  Babcock Power Development, LLC, a Delaware limited liability company,
and its successors and permitted assigns.
 
Babcock License Agreement:  As defined in Section 8.01(B) of this Agreement.
 
Babcock Manager and Babcock Managers:  As defined in Section 7.01(A) of this
Agreement.
 
Bankruptcy:  Shall mean, with respect to any Person, the filing by such Person
of a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States
Code, or corresponding provisions of future laws (or any other federal or state
insolvency law), (ii) the filing by such Person of an answer consenting to or
acquiescing in any such petition, (iii) the making by such Person of any
assignment for the benefit of its creditors or the admission by such Person in
writing of its inability to pay its debts as they mature, (iv) the filing of an
involuntary petition against such Person under Title 11 of the United States
Code (or corresponding provisions of future laws), an application for the
appointment of a receiver for the assets of such Person, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other federal or state insolvency law, provided that the same
shall not have been vacated, set aside or stayed within a 60-day period after
the occurrence of such event, or (v) the entry against such Person of a final
non-appealable order for relief under any bankruptcy, insolvency or similar law
nor or hereafter in effect.
 
 
3

--------------------------------------------------------------------------------

 

Board of Managers:  As defined in Section 7.01(A) of this Agreement.
 
Business: As defined in the recitals to this Agreement.
 
Business Days:  Shall mean any day, other than a Saturday or Sunday, on which
commercial banks in New York City are not authorized or required by law to
close.
 
Business Plan:  The plan for the concept, development and implementation of the
Business approved by the Board of Managers pursuant to Section 7.01(B) of this
Agreement and any updates or modifications thereto implemented in accordance
with the terms of this Agreement.
 
Capital Account:  With respect to any Member, the Capital Account maintained for
such Member in accordance with the following provisions:
 
(A)           To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Profits and,
without duplication, any items in the nature of income or gain which are
specially allocated pursuant to Section 2(C) of Exhibit 1 of this Agreement, and
the amount of any Company liabilities assumed in writing by such Member or which
are secured by any Company Property distributed to such Member.
 
(B)           To each Member’s Capital Account there shall be debited the amount
of cash and Gross Asset Value of any Company Property distributed to such Member
pursuant to any provision of this Agreement, such Member’s distributive share of
Losses (as defined in Exhibit 1 to this Agreement) and, without duplication, any
items in the nature of expenses or losses that are specially allocated pursuant
to Section 2(C) of Exhibit 1 to this Agreement, and the amount of any
liabilities of such Member assumed in writing by the Company or which are
secured by any property contributed by such Member to the Company.
 
(C)           In the event any interest in the Company is transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent it relates to the transferred
interest in the Company.
 
(D)           In determining the amount of any liability for the purposes of
this definition, there shall be taken into account Code Section 752(c) and any
other applicable provisions of the Code and Regulations.
 
The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Regulations
Section 1.704-1(b), and shall be interpreted and applied in a manner consistent
with such Regulations.
 
Capital Contributions:  With respect to any Member, the amount of money and the
initial Gross Asset Value of any property (other than money) contributed to the
Company with respect to the Membership Interest in the Company held by such
Member.  The contribution to the Company of any property other than money, and
the licenses contributed pursuant to the Babcock License Agreement and the TEPS
License Agreement, shall require the consent of the Board of Managers.
 
 
4

--------------------------------------------------------------------------------

 

Cash Available for Distribution:  means, with respect to any fiscal period, an
amount equal to the excess of (1) the gross cash revenues of the Company from
all sources (but excluding Capital Contributions) during such fiscal period
(including interest income on Company working capital) plus such reserves as the
Board of Managers determines are no longer necessary to provide for the
foreseeable needs of the Company, over (2) the sum of the following (in each
case, for or with respect to such fiscal period): (i) all cash expenditures made
by the Company or which the Company is obligated to make for or during such
period in connection with the operation of the Company or in connection with the
Company Property, including all fees, commissions, or other similar amounts paid
to the Members or their Affiliates pursuant to this Agreement, (ii) operating
expenses, (iii) taxes, (iv) assessments, (v) insurance premiums, (vi) debt
service, (vii) increases in reserves established by the Board of Managers and
(viii) any fees for management services and administrative expenses, except to
the extent paid from previously established Company reserves.
 
Cash Shortfall: As defined in Section 5.01(B)(i) of this Agreement.
 
Certificate: As defined in the recitals to this Agreement.
 
Code: The Internal Revenue Code of 1986 (or any succeeding law), as amended and
in effect from time to time.
 
Company: As defined in the preamble to this Agreement.
 
Company Intellectual Property: Shall mean all Intellectual Property conceived,
created, made, or developed during the term of this Agreement by one or more
employees of the Company in advancement of the Business.  The term “Company
Intellectual Property” shall not include any Intellectual Property of any Member
(including, without limitation, any Intellectual Property licensed to the
Company pursuant to the Babcock License Agreement or the TEPS License
Agreement).
 
Company Property:  At any particular time, any assets or property (tangible or
intangible, choate or inchoate, fixed or contingent) held or owned by or for the
benefit of the Company, including Company Intellectual Property.
 
Competing Activity:  As defined in Section 8.03 of this Agreement.
 
Consent:  The written consent of a Member to do the act or thing for which the
consent is required or solicited, or the act of granting such a written consent,
as the context may require.
 
Consumer Price Index:  The 12-month change in the Consumer Price Index for All
Urban Consumers (CPI-U) for the Boston-Brockton-Nashua, MA-NH-ME-CT metropolitan
area as identified and published by the U.S. Department of Labor, Bureau of
Labor Statistics.
 
Contributing Member: As defined in Section 5.01(B)(ii) of this Agreement.
 
Control(s)(led)(ing):  As applied to a referenced Person, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of that Person, whether through ownership of voting
securities, by contract or otherwise.
 
 
5

--------------------------------------------------------------------------------

 

Depreciation: As defined in Exhibit 1 to this Agreement.
 
Disposing Member: As defined in Section 11.02(A) of this Agreement.
 
Dispute Resolution Agreement:  As defined in Section 8.01(C) of this Agreement.
 
Dissolution Notice:  As defined in Section 11.01(C) of this Agreement.
 
Dollars: As defined in Section 1.04(E) of this Agreement.
 
Final PFDs: As defined in Section 8.02(B) of this Agreement.
 
Fiscal Year:  The twelve calendar month period ending September 30 or such other
twelve (12)-month period selected by the Board of Managers.
 
Gross Asset Value:  With respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:
 
(A)           The initial Gross Asset Value of any asset contributed by a Member
to the Company shall be the gross fair market value of such asset, as agreed to
by the contributing Member and the Board of Managers;
 
(B)           The Gross Asset Values of all Company Property shall be adjusted
to equal their respective gross fair market values, as determined by the Board
of Managers, as of the following times: (1) the acquisition of an additional
Membership Interest by any new or existing Member in exchange for more than a de
minimis capital contribution; (2) the distribution by the Company to a Member of
more than a de minimis amount of Company Property as consideration for a
Membership Interest; (3) the issuance of more than a de minimis Membership
Interest as consideration for the provision of services to or for the benefit of
the Company; and (4) the liquidation of the Company within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g); provided, however, that the
adjustments pursuant to clauses (1), (2) and (3) above shall be made only if the
Board of Managers determines that such adjustments are necessary or appropriate
to reflect the relative economic interests of the Members in the Company;
 
(C)           The Gross Asset Values of all Company Property distributed to any
Member shall be the gross fair market value of such asset on the date of
distribution; and
 
(D)           The Gross Asset Values of Company Property shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining capital accounts
pursuant to Regulations Section 1.704-b(2)(iv)(m); provided, however, that Gross
Asset Values shall not be adjusted pursuant to this clause (D) to the extent
that the Board of Managers has determined that an adjustment pursuant to clause
(B) above is necessary or appropriate in connection with a transaction that
would otherwise result in an adjustment pursuant to this clause (D).
 
 
6

--------------------------------------------------------------------------------

 

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
clause (A), (B) or (D) above, such Gross Asset Value shall thereafter be
adjusted by the Depreciation (as defined in Exhibit 1) taken into account with
respect to such asset for purposes of computing Profits  and Losses (and not by
the depreciation, amortization or other cost recovery deductions allowable with
respect to that asset for federal income tax purposes).
 
Indemnified Parties: As defined in Section 7.07(A) of this Agreement.
 
Individual Non-Disclosure Agreement: As defined in Section 8.01(D) of this
Agreement.
 
Initial Capital Contribution: As defined in Section 5.01(A) of this Agreement.
 
Intellectual Property:  Shall mean all patents, inventions, patent applications,
patent rights, trademarks, trademark registrations, trade names, brand names,
all other names and slogans embodying business or product goodwill (or both),
copyright registrations, copyrights (including those in computer programs,
software, including all source code and object code, development documentation,
programming tools, drawings, specifications and data), software, trade secrets,
know-how, mask works, industrial designs, formulae, processes and technical
information, including confidential and proprietary information, whether or not
subject to statutory registration or protection.


IRS:  The United States Internal Revenue Service.
 
Losses: As defined in the definition herein of Profits and Losses.
 
Major Decision: As defined in Section 7.01(C) of this Agreement.
 
Managers:  As defined in Section 7.01(A) of this Agreement.
 
Master Non-Disclosure Agreement:  As defined in Section 8.01(D) of this
Agreement.
 
Member: As defined in Section 1.05(B) of this Agreement.
 
Member Loan:  Any loans made by a Member to the Company from time to time
pursuant to Section 5.01(B)(ii) of this Agreement.
 
Member Loan Rate: As defined in Section 5.01(B)(iii) of this Agreement.
 
Member Parent: Shall mean (i) with respect to Babcock, Babcock Power Inc., a
Delaware corporation, (ii) with respect to TEPS, ThermoEnergy Corporation, a
Delaware corporation and (iii) with respect to any other Member, the ultimate
parent entity Controlling such Member.
 
Membership Interest:  As to any Member, such Member’s Percentage of Company
Interest, its right to distributions under Article 6 of this Agreement, and any
other rights which such Member has in the Company under this Agreement or the
Act.
 
Milestone: As defined in Section 11.01(A) of this Agreement.
 
Non-Contributing Member: As defined in Section 5.01(B)(ii) of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 

Notice:  A writing containing the information required by this Agreement shall
be communicated to a Person by (i) United States mail (postage prepaid,
registered or certified mail, return receipt requested), (ii) overnight courier,
(iii) confirmed electronic transmission, or (iv) in person, and addressed to
such Person at the last known address of such Person as shown on the books of
the Company. Any Notice to the Company shall be addressed to the principal
office of the Company.  Any Member may change its address or the address to
which copies of Notices should be sent by Notice to the other Members and the
Company.  Notice shall be deemed given (i) three (3) Business Days after deposit
in the United States mail, if sent by United States mail, (ii) the Business Day
immediately following deposit with an overnight courier, if sent by overnight
courier, (iii) upon receipt by the sender of confirmation of delivery, if sent
by electronic transmission or (iv) when delivered, if delivered in person.
 
Offer: As defined in Section 11.02(A) of this Agreement.
 
Officer:  Shall mean a person holding the office of an Officer of the Company
described in Section 7.04 of this Agreement.
 
Operating Budget:  The projection of revenue and expenses as well as other
working capital needs for any Fiscal Year or portion thereof relating to the
Business approved by the Board of Managers pursuant to Section 7.01(B) of this
Agreement, and any updates or modifications thereto implemented in accordance
with the terms of this Agreement.  Any expenses within the Operating Budget that
are variable based on the amount and type of revenue budgeted (“Variable
Expenses”) will be deemed to be adjusted pro rata for any changes in amount or
type of revenue budgeted throughout the Fiscal Year.
 
Percentage of Company Interest:  As of the date of this Agreement, as to any
Member, the percentage interest in the Company shown opposite the name of such
Member on Schedule A attached to this Agreement.  At any time and from time to
time, the Percentage of Company Interest of any Member shall be equal to the
percentage determined by dividing the Member’s cumulative Capital Contributions
by the total Capital Contributions of all Members.
 
Permitted Transfer: As defined in Section 10.03 of this Agreement.
 
Person:  Any individual, partnership, limited liability company, corporation,
trust or other entity.
 
Preliminary PFDs: As defined in Section 8.02(B) of this Agreement.
 
Profits:  As defined in the definition herein of Profits and Losses.
 
Profits and Losses:  As defined in Exhibit 1 hereto.
 
Regulations:  Shall mean the income tax regulations, including temporary
regulations, promulgated under the Code, as such regulations may be amended from
time to time.
 
Related Agreements:  Each of the Babcock License Agreement, the TEPS License
Agreement, the Master Non-Disclosure Agreement, the Dispute Resolution
Agreement, each Individual Non-Disclosure Agreement and any other agreement
among the Company, any of the Members or their Affiliates which specifies that
it is a Related Agreement for purposes of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 

Securities Act: As defined in Section 14.14(A) of this Agreement.
 
Shortfall: As defined in Section 7.07(B) of this Agreement.
 
Specified Person:  Shall mean each Manager and each other Person so designated,
from time to time, by the Board of Managers.
 
Statement of Development Work:  As defined in Section 8.02(A) of this Agreement.
 
Substituted Member:  Shall mean any Person who is admitted to the Company as an
additional or substitute Member pursuant to Article 10 of this Agreement.
 
Subsystem IP Development: As defined in Section 8.02(A) of this Agreement.
 
Subsystems: As defined in Section 8.02(A) of this Agreement.
 
Tax Matters Member:  Babcock, or such other Member as may be designated from
time to time by the Board of Managers.
 
TEPS: As defined in the preamble to this Agreement.
 
TEPS License Agreement:  As defined in Section 8.01(A) of this Agreement.
 
TEPS Manager and TEPS Managers: As defined in Section 7.01(A) of this Agreement.
 
TIPS: As defined in the recitals to this Agreement.
 
Transfer:  Any sale, assignment, transfer, gift, bequest, succession through
intestacy, contribution, distribution, conveyance, pledge, hypothecation,
mortgage, exchange or other disposition, or other encumbrance whether voluntary,
involuntary or by operation of law.
 
Variable Expenses:  As defined in the definition herein of Operating Budget.
 
Variable Expense Modifications:  Shall mean modifications made or deemed to be
made to any portion of the Operating Budget as a result of Variable Expenses.
 
Withdrawal Notice:  As defined in Section 11.01(B) of this Agreement.
 
Withdrawing Member: As defined in Section 11.01(A) of this Agreement.
 
3.           Business; Authorized Activities.
 
3.01        Business.  The business and purpose of the Company shall be to (i)
take all actions associated with owning, holding. leasing, financing,
developing, redeveloping, selling, mortgaging, assigning or otherwise
transferring the Company Property and the Business, pursuant to and in
accordance with the terms of this Agreement, and (ii) do all other acts and
things as may be necessary, desirable, expedient, convenient for or incidental
to, the furtherance and accomplishment of the foregoing objectives and purposes
and for the protection and the benefit of the Company.  The Company shall not
engage in any other business without the unanimous consent of all of the
Members.
 
 
9

--------------------------------------------------------------------------------

 

3.02        Authorized Activities.  In carrying out the purposes and business of
the Company, but subject to all other provisions of this Agreement, the Board of
Managers is authorized to cause the Company, including by way of delegation of
such authority to one or more Officers of the Company, to take all such actions
necessary or appropriate to carry out the purposes and business of the Company,
including, but not limited to the following:
 
(A)           Enter into and perform all acts and carry out all obligations
under all contracts and agreements necessary or incidental to the accomplishment
of the purposes and business of the Company, as set forth in Section 3.01 above;
 
(B)           Cause the Company to borrow money and issue evidences of
indebtedness from Persons in furtherance of any or all of the purposes and
businesses of the Company (which Persons may include Persons holding a direct or
indirect ownership interest in any Member and Affiliates of any Member), to
guaranty the same, and to secure the same by mortgage, pledge or other lien on
Company Property or any portion thereof;
 
(C)           Cause the Company to employ Persons in the operation and
management of the business of the Company, including, without limitation,
attorneys, accountants, mortgage bankers, management and leasing agents,
insurance brokers, real estate brokers, mortgage brokers, engineers, architects,
contractors and consultants, which Persons may include Members and Affiliates of
Members;
 
(D)           Hold title to all Company Property;
 
(E)           Make interim investments in appropriate banking or investment
accounts with respect to its funds;
 
(F)           Bring, defend, pay, extend, renew, modify, adjust, submit to
arbitration, prosecute or compromise any obligation, suit, liability, cause of
action or claim with respect to the Company or the Company Property; and
 
(G)           Engage in any kind of lawful activity, and perform and carry out
contracts of any kind, necessary or advisable in connection with the
accomplishment of the purposes and businesses of the Company.
 
4.           Representations and Warranties.
 
4.01        Representations and Warranties.  In addition to any representations
and warranties contained elsewhere in this Agreement, each Member hereby
represents and warrants to the Company and the other Members, with respect to
itself, that:
 
(A)           (i) it is a limited liability company validly existing and in good
standing under the laws of the State of Delaware, and has the full power and
authority to carry out the business now conducted by it and to enter into and
carry out the terms of this Agreement; and (ii) the Persons executing this
Agreement on its behalf have full power and authority and legal right to bind
such Member to this Agreement;
 
 
10

--------------------------------------------------------------------------------

 

(B)           as of the date of this Agreement, there are no judgments,
injunctions, decrees or arbitration awards against it, or any action, suit or
proceeding pending or, to the best of its knowledge and belief, threatened
against it, which would, directly or indirectly, materially adversely affect its
ability to perform its obligations under this Agreement;
 
(C)           as of the date of this Agreement, except as otherwise set forth in
this Agreement, the execution and performance of this Agreement by such Member
does not, and will not with the passage of time, violate the terms of any
material agreement to which it is a party or by which it is bound; and
 
(D)           it is Controlled, directly or indirectly, by its Member Parent and
its Member Parent has the power and authority to Control all decisions, of any
nature, with respect to the Member.
 
4.02           Actions for Breach.  The representations, warranties and
covenants in Section 4.01 are being made by each Member in consideration for its
undertakings and rights under this Agreement.  Upon the breach of any such
representation, warranty or covenant contained in Section 4.01, any other Member
of the Company may pursue any available legal or equitable remedy against the
breaching Member without being required to dissolve the Company and
notwithstanding the availability of any other remedy.
 
5.           Capital Accounts.
 
5.01       Capital Contributions/Member Loans.
 
(A)           In consideration for its Membership Interest, each of the Members
is making on the date of this Agreement, initial Capital Contributions in the
amounts set forth on Schedule A to this Agreement (the “Initial Capital
Contributions”).
 
(B)           Additional Required Capital.
 
(i)            In addition to the Initial Capital Contributions set forth above,
each Member agrees to make additional capital contributions to the Company from
time to time, provided that (1) the Members shall have previously Consented to
the amount of such additional capital contributions (whether pursuant to the
Operating Budget approved pursuant to the terms hereof, by Consenting to a new
Operating Budget or otherwise) or (2) if the Board of Managers unanimously
determines that the Company requires funding from its Members for payments to be
made by the Company, and sufficient reserves therefor and Cash Available for
Distribution are not available (the amount of any such deficiency being
hereinafter referred to as a “Cash Shortfall”, and the amount of any additional
capital contribution required to be made pursuant to the foregoing referred to
as an “Additional Capital Contribution”).  In the case of an Additional Capital
Contribution described in clause (2) above, each Member shall contribute
capital, in an aggregate amount equal to the amount of the applicable Cash
Shortfall, in accordance with their respective Percentages of Company Interest
except to the extent that the Board of Managers elects to cause the Company to
borrow additional funds in lieu of such Additional Capital Contribution.  The
Board of Managers shall provide each Member with written notice at least fifteen
(15) days prior to the date (the “Additional Contributions Due Date”) such
Additional Capital Contributions are to be made; provided, however, that
Additional Capital Contributions paid prior to the Additional Contributions Date
shall be deemed to be made on the relevant Additional Contributions Due Date.
 
 
11

--------------------------------------------------------------------------------

 

(ii)           In the event that any Member (a “Non-Contributing Member”) does
not contribute its full Additional Capital Contribution by the Additional
Contributions Due Date, then any other Member which is not a Non-Contributing
Member (a “Contributing Member”) shall have, in addition to all remedies
provided by law or equity, the right to: (1) declare due and payable all or any
portion of the unpaid balance of the Additional Capital Contribution of the
Non-Contributing Member and to sue, or cause the Company to sue, such
Non-Contributing Member for the amount due and payable (together with interest
thereon from the date such installment was due, at the Member Loan Rate (as
defined below)); (2) make a loan to the Company (a “Member Loan”) for an amount
up to an amount equal to (x) the aggregate required Additional Capital
Contribution, less (y) the amount of the Additional Capital Contribution
actually contributed to the Company by the Non-Contributing Member and a
corresponding amount of the Additional Capital Contribution actually contributed
to the Company by the Contributing Member; (3) cause the Board of Managers to
reduce the required Additional Capital Contribution amount from each Member to
the amount equal to the sum of the Additional Capital Contributions actually
received by the Company from the Non-Contributing Member, and return the excess
contributed by the Contributing Member to the Contributing Member; or (4) if the
Non-Contributing Member has not contributed any part of its required Additional
Capital Contribution, cause the Board of Managers to return any payment of the
Additional Capital Contribution made by the Contributing Member, to such
Contributing Member.  For purposes of this Section 5.01(B)(ii), any single
Member which is not a Non-Contributing Member shall have the right and power
under this Agreement to unilaterally cause the Company to sue a Non-Contributing
Member, without the consent of any other Member.  In no event shall any Member
be entitled to make any Capital Contribution in excess of the Capital
Contributions received from other Members.
 
(iii)           In the event that a Member Loan is made by a Contributing
Member, the Company shall use the first distributions otherwise payable or
distributable to the Members pursuant to Section 6 hereof to repay any such
Member Loan, which distributions shall be used first to pay any and all accrued
and unpaid interest due under such Member Loan on a pro rata basis based on the
amount of interest owing on all Member Loans to the Company, then to repay the
principal balances outstanding thereunder pro rata as to all Member Loans made
to the Company in accordance with the amount of principal due to each Member
making such Member Loans.  Such Member Loans shall bear interest at a rate equal
to the lesser of (a) twenty-five percent (25%) per annum and (b) the highest
annual interest rate permitted under applicable law (the “Member Loan Rate”).
 
(C)           Except as specifically set forth in this Agreement, no Member
shall be required, under any circumstance, to make a Member Loan or contribute
to the capital of the Company any amount beyond the sum which the Member has
already contributed to the Company as described in Section 5.01(A) of this
Agreement and the amount to be contributed in Section 5.01(B) of this
Agreement.  No Member shall be required or permitted to make any loans to the
Company (other than such loans described in this Section 5.01, and loans
approved by the Board of Managers).
 
 
12

--------------------------------------------------------------------------------

 

(D)           No interest shall accrue or be payable to any Member by reason of
any Capital Contribution or Capital Account.
 
(E)           No Member Loans or Capital Contributions made by any Member to the
Company shall increase or decrease any Member’s Membership Interest.
 
5.02       No Third Party Beneficiaries.  The provisions of this Agreement are
not intended to be for the benefit of any creditor of the Company or other
Person (other than a Member in its capacity as a Member) to whom any debts,
liabilities or obligations are owed by (or who otherwise has any claim against)
the Company or any of the Members; and no such creditor of the Company or other
Person shall obtain any right under any such foregoing provision against the
Company or any of the Members by reason of any debt, liability or obligation (or
otherwise).
 
5.03       Return of Capital Account.  Except as otherwise specifically provided
in this Agreement, (i) no Member shall have any right to withdraw its Capital
Contributions or Capital Account, or to demand and receive property other than
cash from the Company in return for its Capital Contributions or Capital
Account, (ii) no Member shall have any priority over any other Members as to the
return of its Capital Contributions or Capital Account, and (iii) any return of
Capital Contributions or Capital Accounts to the Members shall be solely from
the Company Property, and no Member shall be personally liable for any such
return.
 
5.04       Limited Liability.  No Member shall be liable for losses, costs,
expenses, liabilities or obligations of the Company in excess of its Capital
Contribution required under this Agreement.
 
6.           Allocations and Distributions.
 
This Article 6 is intended to address the allocation of Profits and Losses of
the Company.
 
6.01       Allocations.  The Profits and any tax credits of the Company shall be
shared and the Losses of the Company shall be borne by the Members as provided
in Exhibit 1 hereto.
 
6.02       Distributions.  Each distribution of Cash Available for Distribution
shall be made in such amounts as the Board of Managers shall determine, and
shall be distributed to the Members in accordance with their then respective
Percentage of Company Interest (except that no distributions shall be made
hereunder until all Member Loans, including interest thereon, as set forth in
Section 5.01(B), and any loans deemed to have been made pursuant to Section
7.07(B), have been paid in full).
 
6.03       Transfers During Fiscal Year.  In the event of a transfer of all or
any part of a Membership Interest (in accordance with the provisions of this
Agreement) during a Fiscal Year, the share of income, profits, gains, losses,
deductions and credits attributable to such Membership Interest shall be
allocated among the holders of the transferred Membership Interest based on the
actual attributions to such Membership Interest for any whole months that each
such holder was recognized as the owner of the Membership Interest.  For any
partial month, the share of income, profits, gains, losses, deductions and
credits attributable to such Interest shall be allocated among the holders of
the transferred Membership Interest in proportion to the number of days that
each such holder was recognized as the owner of the Membership Interest during
such partial month without regard to the results of Company operations during
the period of such partial month in which each such holder was recognized as the
owner of such Membership Interest, and without regard to the date, amount or
recipient of any distributions which may have been made with respect to such
Membership Interest during such partial month.
 
 
13

--------------------------------------------------------------------------------

 

6.04       Allocation of Distributions.  Except as expressly provided otherwise
in this Agreement, distributions shall be made to the Members of record on the
date established by the Board of Managers for the distribution, without regard
to the length of time such Persons have been Members.
 
6.05       Taxes Withheld.  For purposes of this Agreement, any amount of taxes
required by the Code or by any state or other taxing authority to be withheld by
the Company with respect to any amount distributable by the Company to any
Member shall, upon payment to the IRS or to any such state or other taxing
authority, be deemed to be a distribution of such payment to such Member and
shall reduce the amount otherwise distributable to such Member pursuant to this
Agreement.
 
7.           Management.
 
This Article 7 is intended to address the management of the business affairs of
the Company.
 
7.01       Management and Control of Company Business.
 
(A)           Except as specifically provided to the contrary in this Agreement,
the Company shall be managed by a Board of Managers (the “Board of
Managers”).  The Board of Managers shall be comprised of six individual
managers, three (3) designated by Babcock (each, a “Babcock Manager” and
collectively, the “Babcock Managers”), and three (3) designated by TEPS (each, a
“TEPS Manager”, and collective, the “TEPS Managers”, and together with the
Babcock Managers, the “Managers”).  Any Manager may be removed from the Board of
Managers, whether with or without cause, only by the Member that appointed him
or her.  In the event of a vacancy in a Babcock Manager’s position for any
reason (including, without limitation, a Babcock Manager’s resignation or
removal), such vacancy shall be filled by the designation of a successor Manager
by Babcock.  In the event of a vacancy in a TEPS Manager’s position for any
reason (including, without limitation, a TEPS Manager’s resignation or removal),
such vacancy shall be filled by the designation of a successor Manager by
TEPS.  Subject to the right of a Member to unilaterally cause the Company to sue
a Non-Contributing Member as set forth in Section 5.01(B)(ii), any action to be
taken by the Board of Managers shall be taken by the unanimous vote of the
Managers present and voting at a meeting at which a quorum is present.  The
Board of Managers shall meet from time at the request of any one member of the
Board of Managers, but at least once every quarter.  Any member of the Board of
Managers calling a meeting shall give each other member of the Board of Managers
Notice of the purpose of such proposed meeting not less than two (2) Business
Days nor more than sixty (60) days before the meeting.  Meetings shall be held
at a reasonable time and place selected by the Board of Managers.  Meetings of
the Board of Managers may be held in person or by teleconference where each
party is able to hear and participate.  At any meeting of the Board of Managers,
the presence of at least one Babcock Manager and at least one TEPS Manager shall
be necessary to constitute a quorum.  Any action that may be taken at a meeting
of the Board of Managers may be taken without a meeting if all of the Managers
consent thereto in writing.  As of the date hereof, Babcock has appointed James
Wood, William J. Ferguson, Jr. and Eric Balles as the initial Babcock Managers
to serve until his or her removal or resignation as a Babcock Manager.  As of
the date hereof, TEPS has appointed Dennis C. Cossey, Alexander G. Fassbender
and Shawn R. Hughes as the initial TEPS Managers to serve until his or her
removal or resignation as a TEPS Manager.
 
 
14

--------------------------------------------------------------------------------

 

(B)           The Board of Managers shall be responsible for approving and
adopting the Business Plan and the Operating Budget, including any updates or
modifications thereto implemented in accordance with the terms of this
Agreement.  Within three (3) months after the date of this Agreement, the Board
of Managers shall adopt (i) an initial Business Plan, and (ii) an initial
Operating Budget.  The Board of Managers may update or amend the Business Plan
and Operating Budget from time to time as the need arises; provided, however,
that it will update such documents no less than annually.
 
(C)           The President and Chief Executive Officer of the Company shall be
responsible for managing the day-to-day affairs of the Company with respect to
all matters, subject to the general supervision of the Board of Managers and
subject to any consent of the Board of Managers required under the terms of this
Agreement.  The consent of the Board of Managers shall be obtained prior to the
President and Chief Executive Officer of the Company or any Officer, acting upon
the delegated authority of the President and Chief Executive Officer, causing
the Company to take action with respect to the following matters (individually,
a “Major Decision”, and collectively, the “Major Decisions”):
 
(i)             Adopting any Operating Budget or modifying any then current
Operating Budget;
 
(ii)            Adopting any Business Plan or modifying any then current
Business Plan;
 
(iii)           Entering  into a contract for (a) the sale or exchange of all or
any substantial part of the Company Property, or (b) any other disposition of
all or any substantial part of the Company Property;
 
(iv)           Entering into any agreement to license or sublicense any (i)
Company Intellectual Property and (ii) Intellectual Property licensed under the
TEPS License Agreement or the Babcock License Agreement.
 
(v)            Incurring or refinancing any indebtedness of the Company other
than trade payables incurred in the ordinary course of business, unless
authorized by the then current Approved Budget;
 
(vi)           Using the name or credit of the Company, or any Company Property,
for any purpose other than a proper Company purpose;
 
(vii)          Possessing any Company Property or assigning the rights of the
Company in specific Company Property for other than a Company purpose;
 
(viii)         Acquiring or disposing of any assets of the Company in one or a
series of transactions of greater than $100,000, unless authorized by the then
current Approved Budget;
 
 
15

--------------------------------------------------------------------------------

 

(ix)           Acquiring any other entity or business, or the equity of any
business;
 
(x)            Entering into a contract with an annual expense in excess of
$100,000 (increased annually by an amount equal to the positive change of the
Consumer Price Index) or with a term in excess of two (2) years, unless
authorized by the then current Approved Budget;
 
(xi)           Permitting the Company to merge or consolidate with any other
entity;
 
(xii)           Dissolution or liquidation of the Company;
 
(xiii)          Making, executing or delivering on behalf of the Company any
assignment for the benefit of creditors, any guarantee, indemnity bond or surety
bond; or obligating the Company or any Member as a surety, guarantor or
accommodation party to any obligation; provided, however, that the Board of
Managers is authorized to cause the Company to indemnify Affiliates of any
Member against the Company’s share of costs, expenses (including but not limited
to costs of financing the insurance premiums), claims and damages in connection
with the Member’s Affiliate’s owner controlled insurance program provided that
the guaranty or extension of credit triggering such indemnification was
previously approved as a Major Action hereunder;
 
(xiv)         Lending funds belonging to the Company to any Member or third
party or extending to any Person credit on behalf of the Company;
 
(xv)          Confessing any judgment on behalf of the Company;
 
(xvi)         Filing any petition, or consent to the appointment of a trustee or
receiver or any judgment or order, under federal, state or local bankruptcy
laws;
 
(xvii)        Determination of Cash Available for Distribution;
 
(xviii)       Distributing any property in kind to any Member;
 
(xix)          Hiring, removal and, unless authorized by the then current
Approved Budget, establishing or changing the compensation of any Officer;
 
(xx)           Retaining or removing independent public accountants or amending
accounting methods or practices or changing the Fiscal Year;
 
(xxi)          Any transaction with any Affiliate of either Member with an
annual cost to the Company in excess of $50,000 (increased annually by an amount
equal to the positive change of the Consumer Price Index), unless authorized by
the then current Approved Budget;
 
(xxii)         The adoption, amendment, modification or termination (other than
in accordance with its terms) of any agreement by and between the Company and
any Affiliate of either Member including without limitation those agreements
identified in Section 8.01 hereof;
 
(xxiii)        Any offering of securities of the Company, except pursuant to
this Agreement;
 
 
16

--------------------------------------------------------------------------------

 

(xxiv)        Forming any subsidiaries;
 
(xxv)         Deviating from or taking any action inconsistent with, in any
material respect, any then approved Business Plan; and
 
(xxvi)        Deviating from or making a material expenditure inconsistent with
any then approved Operating Budget.  Notwithstanding the foregoing sentence, the
Board of Managers’ consent to an expenditure payable by the Company to a third
party exceeding the amount specified for such expenditure in any Operating
Budget shall not be required in any of the following circumstances: (i) the
President and Chief Executive Officer, in his or her reasonable judgment, deems
there to be an emergency requiring such expenditures to effectuate immediate
action necessary for the protection of the Company Property or Persons; (ii)
such expenditure would not (A) cause the line item (other than Variable Expense
Modifications) in the applicable Operating Budget to which such expenditure
relates to exceed 115% of the budgeted amount of such line item in such
Operating Budget (taking into account the amounts expended to date and
reasonably anticipated expenses in connection with such line item), or (B) cause
the aggregate amount of the expenses (other than Variable Expense Modifications
and excluding the expenses described in clause (iii) below) within such
Operating Budget to exceed 110% of the entire amount of budgeted expenses (other
than Variable Expense Modifications and excluding the expenses described in
clause (iii) below) in such Operating Budget (taking into account the amounts
expended to date and reasonably anticipated expenses); or (iii) expenditures for
real property taxes and assessments, utilities and insurance for the Company and
compliance with applicable laws and regulations.  Expenditures described in
clauses (i) through (iii) above shall not be deemed material deviations from the
Operating Budget.  To the extent that an expenditure in a particular line item
will directly result in a savings under another line item, the amount of such
line item under which such expenditure is made shall be deemed to be increased
by the amount of such savings and the amount of such line item under which the
savings shall occur shall be deemed to be decreased by the amount of such
savings.  The Board of Managers shall promptly notify the Members of each
expenditure made pursuant to this subsection (xxvi) and shall promptly supply
the Members with such information with respect thereto as Members may reasonably
request.  Notwithstanding the foregoing, any payments, reimbursements or other
compensation to any Officer or any Affiliate thereof shall be strictly in
accordance with the applicable Operating Budget, unless otherwise approved by
the Board of Managers or made pursuant to an agreement made in accordance with
the provisions hereof.
 
(D)           Except to the extent provided otherwise in, or limited by, this
Agreement, the Members shall have all of the rights and powers of members in a
limited liability company as provided by applicable law, and any action taken by
a Member acting on behalf of the Company in accordance with this Agreement shall
constitute the act of and bind the Company.  The Members shall use commercially
reasonable efforts to carry out the purposes of the Company  and shall devote to
the attention of the business and affairs of the Company such time as is
commercially reasonable.
 
7.02       Notices.  The Board of Managers shall give such notices, reports and
advice to the Members with respect to the Company Property as may, from time to
time, be required or be advisable.
 
 
17

--------------------------------------------------------------------------------

 

7.03       Meetings of Members.  Meetings of Members may be called by any Member
for informational purposes or for any purpose permitted by this Agreement.  Any
Member calling a meeting shall give each other Member Notice of the purpose of
such proposed meeting not less than two (2) Business Days nor more than sixty
(60) days before the meeting.  Meetings shall be held at a reasonable time and
place selected by the Members.  In addition, the Members may participate in a
meeting by means of conference telephone or similar communications equipment by
means of which all persons participating in a meeting can hear each other.
 
7.04       Officers.  The initial Officers of the Company shall be as set forth
on Schedule B to this Agreement.  The additional or successor Officers of the
Company shall be chosen by the Board of Managers and shall consist of at least a
President and Chief Executive Officer, a Secretary and a Treasurer.  The Board
of Managers may also choose a Chairman of the Board, a Chief Financial Officer
and one or more Vice Presidents, Assistant Secretaries and Assistant
Treasurers.  Any number of offices may be held by the same person.  The Board of
Managers may appoint such other Officers and agents as it shall deem necessary
or advisable who shall hold their offices for such terms and shall exercise such
powers and perform such duties as shall be determined from time to time by the
Board of Managers.  The salaries of all Officers and agents of the Company shall
be fixed by or in the manner prescribed by the Board of Managers.  The Officers
of the Company shall hold office at the pleasure of the Board of Managers.  In
addition, at least annually the Board of Managers shall elect or re-elect, as
the case may be, all Officers.  Any Officer may be removed at any time, with or
without cause, by the unanimous affirmative vote of the Board of Managers.  Any
vacancy occurring in any office of the Company shall be filled by the Board of
Managers.  For the avoidance of doubt, and notwithstanding anything to the
contrary in this Agreement, no Officer shall have any authority not (i)
specifically delegated to him or her by the Board of Managers or (ii) properly
delegated to him or her by an Officer to whom such delegated authority was
designated by the Board of Managers with express authority to delegate such
authority to one or more other Officers.
 
(A)           Chairman of the Board.  The Board of Managers may appoint a
Chairman of the Board.  If the Board of Managers appoints a Chairman of the
Board, he shall preside at all meetings of the Board of Managers and of the
Members and shall perform such other duties and possess such other powers as the
Board of Managers may from time to time prescribe.
 
(B)           President and Chief Executive Officer.  The President shall be the
Chief Executive Officer of the Company, shall be responsible for the general and
active management of the business of the Company and shall see that all orders
and resolutions of the Board of Managers are carried into effect.  The President
or any other Officer authorized by the President or the Board of Managers shall
execute all bonds, mortgages and other contracts, except: (i) where required or
permitted by law or this Agreement to be otherwise signed, approved by the Board
of Managers and executed, and (ii) where signing and execution thereof shall be
expressly delegated by the Board of Managers to some other Officer or agent of
the Company.  The President shall have full authority to take all actions
authorized and consistent with the then Approved Budget and Business Plan
without any further authorization being necessary from the Board of Managers.
 
 
18

--------------------------------------------------------------------------------

 

(C)           Vice President.  In the absence of the President or in the event
of the President’s inability to act, the Vice President, if any (or in the event
there be more than one Vice President, the Vice Presidents in the order
designated by the Board of Managers, or in the absence of any designation, then
in the order of their election), shall perform the duties of the President, and
when so acting, shall have all the powers of and be subject to all the
restrictions upon the President.  The Vice Presidents, if any, shall perform
such other duties and have such other powers as the Board of Managers may from
time to time prescribe.
 
(D)           Chief Financial Officer.  The Chief Financial Officer, if any,
shall perform such duties and have such powers as the Board of Managers may from
time to time prescribe.
 
(E)           Secretary and Assistant Secretary.  The Secretary shall be
responsible for filing legal documents and maintaining records for the
Company.  The Secretary shall attend all meetings of the Board of Managers and
record all the proceedings of the meetings of the Company and of the Board of
Managers in a book to be kept for that purpose and shall perform like duties for
the standing committees when required.  The Secretary shall give, or shall cause
to be given, notice of all meetings of the Members, if any, and special meetings
of the Board of Managers, and shall perform such other duties as may be
prescribed by the Board of Managers or the President, under whose supervision
the Secretary shall serve.  The Assistant Secretary, or if there be more than
one, the Assistant Secretaries in the order determined by the Board of Managers
(or if there be no such determination, then in order of their election), shall,
in the absence of the Secretary or in the event of the Secretary’s inability to
act, perform the duties and exercise the powers of the Secretary and shall
perform such other duties and have such other powers as the Board of Managers
may from time to time prescribe.
 
(F)           Treasurer and Assistant Treasurer.  The Treasurer shall have the
custody of the Company funds and securities and shall keep full and accurate
accounts of receipts and disbursements in books belonging to the Company and
shall deposit all moneys and other valuable effects in the name and to the
credit of the Company in such depositories as may be designated by the Board of
Managers.  The Treasurer shall disburse the funds of the Company as may be
ordered by the Board of Managers, taking proper vouchers for such disbursements,
and shall render to the President and to the Board of Managers, at its regular
meetings or when the Board of Managers so requires, an account of all of the
Treasurer’s transactions and of the financial condition of the Company.  The
Assistant Treasurer, or if there if there shall be more than one, the Assistant
Treasurers in the order determined by the  Board of Managers (or if there be no
such determination, then in the order of their election), shall, in the absence
of the Treasurer or in the event of the Treasurer’s inability to act, perform
the duties and exercise the powers of the Treasurer and shall perform such other
duties and have such other powers as the Board of Managers may from time to time
prescribe.
 
(G)           Officers as Agents.  The Officers, to the extent of their powers
set forth in this Agreement or otherwise vested in them by action of the Board
of Managers not inconsistent with this Agreement, are agents of the Company for
the purpose of the Company’s business.  The actions of the Officers taken in
accordance with such powers shall bind the Company.
 
7.05       Limitations on Members.
 
(A)           No Member shall have any authority to perform (i) any act in
violation of any applicable law or regulation thereunder, or (ii) any act
without any Consent or ratification which is required to be Consented to or
ratified by the Members pursuant to this Agreement.
 
 
19

--------------------------------------------------------------------------------

 

(B)           No action shall be taken by a Member if it would cause the Company
to be classified as an association taxable as a corporation for federal income
tax purposes.
 
7.06       No Compensation; Reimbursement of Expenses.
 
(A)           No Manager or Officer of the Company, and no Member shall be paid
any salary, fee or other compensation for serving as a Member.  The fact that a
Member or a member of any Member’s family, or an officer, director, shareholder,
partner or employee of any Member, is employed by, or is directly interested in
or connected with any Person employed by the Company to render or perform any
service, or from whom or which the Company may buy merchandise or other
property, shall not prohibit the Company from so dealing with such Person, so
long as the costs, expenses, fees or other payment or compensation for, and the
terms of any agreement (including any amendments thereto) relating to, such
services, merchandise or property are reasonable, on arms’ length terms and at
competitive rates or have otherwise been approved by the Members.  Each Member
shall use its best efforts to apprise the other Members of dealings between the
Company (whether acting directly or through an agent) and any of the persons
referred to in this subsection.
 
(B)           Except as otherwise set forth in this Agreement, no Member shall
be reimbursed by the Company for direct or indirect costs or expenses incurred
in connection with the Company’s business, except as may be included in the
Approved Budget or as otherwise approved by the Board of Managers.  No Member’s
central or other office overhead or general or administrative expense shall be
deemed to be an expense of the Company.
 
7.07       Liability for Acts and Omissions.
 
(A)           No Manager or Officer of the Company, and no Member, or any
officers, directors, employees and agents of any Member (together, the
“Indemnified Parties”), shall be liable, responsible or accountable in damages
or otherwise to the Company or any of the Members for any act or omission
performed or omitted in good faith on behalf of the Company which any
Indemnified Party reasonably believed to be within the scope of the authority
granted by this Agreement and in the best interests of the Company, provided
that such act or omission is in good faith and with such care as an ordinarily
prudent person in a like position would use under similar circumstances.  The
Indemnified Parties shall nevertheless be liable, responsible or accountable for
actual fraud, gross negligence or intentional misconduct.
 
(B)           Subject to Section 7.07(D) below, the Company shall indemnify and
make advances for expenses to the Indemnified Parties to the fullest extent
permitted under the Act (to the extent of available assets, but without the
requirement that any Member make additional Capital Contributions or Member
Loans for this purpose) against any loss or damage incurred by the Indemnified
Parties by reason of any act or omission performed or omitted by any Indemnified
Party which is consistent with the first sentence of Section 7.07(A) above.  To
the extent the liquid assets of the Company are insufficient to satisfy the
indemnification obligation of the Company to any Member under this Section
7.07(B) at the time such Member incurs any loss or damage described in this
Section 7.07(B) (the “Shortfall”), such Member shall be treated as having made a
loan to the Company in the amount of the Shortfall (which loan shall be repaid,
with interest at the rate equal to the lower of (x) twenty-five percent (25%)
per annum or (y) the highest annual interest rate permitted under applicable
law, until paid, prior to the distribution of Cash Available for Distribution
under Section 6.02.)
 
 
20

--------------------------------------------------------------------------------

 

(C)           Each Member shall indemnify and hold harmless the Company, the
other Members and their respective Affiliates against any damage or loss
incurred by the Company and/or such Members and/or their respective Affiliates
by reason of such Member’s fraud, gross negligence or intentional misconduct
with respect to the Company and/or any Company Property.  In addition,
concurrently with the execution of this Agreement, each Member shall cause its
Member Parent to deliver to each other Member and to the Company a written
agreement, substantially in the form attached as Exhibit 7 hereto, whereby such
Member Parent agrees to the indemnification obligations set forth in this
Section 7.07(C) with respect to the applicable Member.
 
(D)           Each Member acknowledges that the assets of the Company available
to satisfy the indemnity of the Company set forth in Section 7.07(B) shall be
limited to the Company Property.
 
7.08        Response Time.  Except as otherwise expressly provided in this
Agreement, the Members shall provide all approvals, disapprovals, Consents and
other information and cooperation required in this Agreement or otherwise
requested from time to time within five (5) business days after receipt of
written request therefor.  Such written request shall state the date by which
the Member must respond, and a statement that a failure to respond by such date
will result in a deemed approval of the request.
 
8.           Related Agreements and Development of Business.
 
8.01        Related Agreements.
 
(A)           The Members and the Board of Managers hereby authorize the
President and Chief Executive Officer to cause the Company to enter into a
License Agreement with TEPS substantially in the form attached as Exhibit 2 to
this Agreement (the “TEPS License Agreement”).
 
(B)           The Members and the Board of Managers hereby authorize the
President and Chief Executive Officer to cause the Company to enter into a
License Agreement with Babcock substantially in the form attached as Exhibit 3
to this Agreement (the “Babcock License Agreement”).
 
(C)           The Members and the Company will enter into a Dispute Resolution
Agreement in the form attached as Exhibit 4 to this Agreement (the “Dispute
Resolution Agreement”).
 
(D)           The Members, the Company, Babcock Power Inc. and ThermoEnergy
Corporation will enter into a Master Non-Disclosure Agreement in the form
attached as Exhibit 5 to this Agreement (the “Master Non-Disclosure Agreement”),
and each Specified Person will enter into an Individual Non-Disclosure Agreement
in the form of Exhibit 6 to this Agreement (the “Individual Non-Disclosure
Agreement”).
 
 
21

--------------------------------------------------------------------------------

 

8.02        Babcock Obligations with Respect to Intellectual Property
Development.
 
(A)           Babcock hereby agrees to develop, at Babcock’s cost and expense,
Intellectual Property in connection with three critical subsystems (the
“Subsystem IP Development”) relating to the TIPS technology: a Combustor
subsystem, a Steam Generating Heating Surface subsystem and a Condensing Heat
Exchangers subsystem (the “Subsystems”).  Babcock’s obligations under this
Section 8.02 shall include development of Intellectual Property for the elements
with respect to each Subsystem as approved by the Board of Managers on the date
hereof and as amended and/or modified from time to time by the Board of Managers
(the “Statement of Development Work”).
 
(B)           All Subsystem IP Development to be undertaken by Babcock shall be
undertaken in accordance with the preliminary process flow diagrams (the
“Preliminary PFDs”) as approved by the Board of Managers on the date hereof and
as amended and/or modified from time to time by the Board of Managers, until
such time as final process flow diagrams (the “Final PFDs”) are mutually agreed,
in writing, by the Board of Managers.  The Board of Managers agree to cause the
Final PFDs to be agreed upon no later than the date that is two (2) months after
the date of this Agreement.  If the Final PFDs have not been mutually agreed
upon by the Board of Managers by the date that is two (2) months after the date
of this Agreement, then Babcock shall have no obligation to provide Subsystem IP
Development until such time as the Final PFDs have been agreed.
 
(C)           Babcock shall provide the Subsystem IP Development at no cost to
the Company until it has completed the scope of work set forth in the Statement
of Development Work based on the Final PFDs.  In addition, pursuant to the
Babcock License Agreement, Babcock will license any Intellectual Property
resulting from the Subsystem IP Development to the Company at no cost to the
Company.
 
8.03        Restrictive Covenants.
 
(A)           (i)           For so long as this Agreement is in effect, without
the prior written consent of the other Members hereto, no Member shall, and no
Member shall permit any of its respective Affiliates to, directly or indirectly
enter into any other agreement, memorandum of understanding or any other
agreement with respect to, or otherwise pursue the design, development or
commercialization of, pressurized oxy-fuel combustion technology for fossil
fuels which facilitates conversion into electricity without producing air
emissions, to be commercialized in the electric utility, behind the fence power
generation and transportation sectors worldwide (a “Competing Activity”).
 
(ii)           The restrictions contained in paragraph (i) above shall not
prevent (1) the ownership by any Member or its respective Affiliates of any
voting securities or other voting equity interest in a business that engages in
a Competing Activity, if such voting securities or other equity interest
represents less than 5% of all the voting power of the stock or equity in a
business that engages in such Competing Activity, and if such stock or equity
interest is listed on a national securities exchange or subject to quotation
through The Nasdaq Stock Market or (2)  the provision by any Member and any of
its respective Affiliates of other services that do not compete directly or
indirectly with the Company.
 
 
22

--------------------------------------------------------------------------------

 

(iii)           Each Member shall notify the Board of Managers of any proposed
activity that could reasonably be considered a violation of paragraph (i) of
this Section 8.03.  The Board of Managers shall at the request of any Member
meet to discuss any proposed activities of any Member or its respective
Affiliates to determine whether such activities are prohibited by paragraph (i)
of this Section 8.03.
 
8.04        Insurance.  As of the date of this Agreement, the Members have
implemented a plan of insurance, as described on Schedule C, for the
Company.  The Board of Managers shall review the Company’s plan of insurance on
a yearly basis and adopt and implement any desired changes.  The Company’s plan
of insurance shall be funded by the Company and included in the annual Operating
Budget.
 
9.           Administration.
 
9.01        Books and Records.  The Company shall maintain or shall cause to be
maintained full and accurate books of the Company showing all receipts and
expenditures, assets and liabilities, profits and losses, names and current
addresses of Members, and all other records necessary for recording the
Company’s business and affairs.  All Members and their duly authorized
representatives shall have access to all books, records and files of the Company
(whether in hard copy or electronic form) during the Company’s normal business
hours.  The Board of Managers shall prepare and distribute to each Member no
less frequently than on a quarterly basis, a report on Company operations for
the most-recently ended fiscal quarter.
 
9.02        Annual Audit and Tax Matters.
 
(A)           The Tax Matters Member shall maintain physical possession of the
books and records of the Company.  The books and records of the Company shall be
kept on the cash basis or such other accounting method selected by the Board of
Managers.  Upon the request and at the expense of any requesting Member, the
books and records of the Company will be audited, but not more frequently than
annually.
 
(B)           The financial statements of the Company, as of the end of each
Fiscal Year, shall be audited, at the Company’s expense, by an independent
certified public accountant selected by the Board of Managers.  The Company
shall provide to each Member such additional information available to the
Company as such Member may reasonably request in connection with the preparation
of the financial statements or tax returns of such Member or of such Member’s
Member Parent.
 
(C)           An independent certified public accountant selected by the Board
of Managers shall prepare all tax returns required of the Company at the
Company’s expense.  The Tax Matters Member shall act as the tax matters partner
within the meaning of Code Section 6231(a)(7) and shall give prompt Notice to
each Member of any and all notices it receives from the IRS concerning the
Company, including without limitation any notice of audit, any notice of action
with respect to a revenue agent’s report, any notice of a thirty (30)-day appeal
letter and any notice of a deficiency in tax concerning the Company’s federal
tax return, and will furnish each Member with status reports regarding any
negotiation between the IRS and the Company.  The Tax Matters Member shall be
entitled to take such actions on behalf of the Company in any and all
proceedings with the IRS as it, in its reasonable business judgment, deems to be
in the best interests of the Company.  The Tax Matters Member shall be entitled
to be reimbursed by the Company for all costs and expenses incurred in
connection with any such proceeding and to be indemnified by the Company (solely
out of Company Property) with respect to any action brought against it in
connection with any such proceeding.
 
 
23

--------------------------------------------------------------------------------

 

9.03        Reports and Notices.  The Company will prepare or cause to be
prepared each year for the prior Fiscal Year, IRS Form 1065 for the Company, and
simultaneously distribute to the Members: (i) the associated Schedule K-1, or
similar forms as may be required by the IRS, stating each Member’s allocable
share of income, gain, loss, deduction or credit for the prior Fiscal Year, and
(ii) a balance sheet and the related statements of income, cash flow, Members’
capital and changes in financial position for the previous year, prepared on a
cash basis or such other method selected by the Board of Managers.
 
9.04        Company Funds.  The funds of the Company shall not be commingled
with the funds of any other Person, and Company funds shall be used solely for
the benefit of the Company.  All funds of the Company not otherwise invested
shall be deposited in one of more accounts maintained in such banking
institutions as the Board of Managers shall determine, and withdrawals shall be
made only in the regular course of Company business on such signatures as the
Board of Managers may, from time to time, determine.
 
10.           Transfers.
 
10.01      Transfers by Members.
 
No Member may Transfer all or any portion of its Membership Interest (directly
or indirectly, including via a transfer of direct or indirect interests in a
Member) to any Person, other than pursuant to a Permitted Transfer (as
hereinafter defined), without the Consent of Babcock and TEPS, which consent may
be conditioned on such Member’s compliance with Section 11.02.  Any purported
Transfer in violation of the terms of this Section 10.01 shall be void ab
initio.  The provisions of this Section 10.01 are not intended to prohibit any
change in ownership of Babcock Power Inc. or ThermoEnergy Corporation.
 
10.02      Additional or Substituted Member.
 
(A)         A Person will be admitted to the Company as an additional or
Substituted Member if, and only if, the following conditions are satisfied:
 
(i)           The admission of such Person (a) shall have been consented to by
the Board of Managers, or (b) the Person shall have received its interest in a
Permitted Transfer and provided all relevant evidence of such fact to the Board
of Managers;
 
(ii)           The Person shall have accepted and agreed to be bound by all the
terms and provisions of this Agreement and shall have executed and delivered
such documents or instruments as may be required or appropriate in order to
effect the admission of such Person as a Member;
 
(iii)           The assignor and assignee shall pay all costs and fees incurred
by the Company to effect the transfer and substitution;
 
(iv)           Such admission will not cause a violation of Section 10.05 of
this Agreement; and
 
 
24

--------------------------------------------------------------------------------

 
 (v)           The assignor and assignee submit to the Board of Managers a
Notice or other evidence of transfer and such other information reasonably
required by the non-Transferring Members, including, without limitation, names,
addresses and telephone numbers of the assignor and assignee.
 
(B)           Unless named in this Agreement, or unless admitted to the Company
as a Substituted Member as provided above in this Section 10.02, no Person shall
be considered a Member, and the Company, each Member and any other Persons
having business with the Company need deal only with the Members so named or so
admitted and shall not be required to deal with any other Person by reason of a
Transfer by a Member.  If an assignee of a Member does not become a Substituted
Member pursuant to this Section 10.02, the assignee shall not have any rights to
require any information on account of the Company’s business, to inspect the
Company’s books, or to vote on or otherwise take part in the affairs of the
Company.  A Substituted Member, upon admission as such, shall succeed to the
rights, privileges and liabilities of its predecessor in interest as a Member.
 
10.03       Permitted Transfers.
 
For purposes of this Article 10, the term “Permitted Transfer” shall mean
(subject at all times to the provisions of Section 10.05) as follows: with
respect to Babcock, any Transfer of a Membership Interest to any Person
Controlled by Babcock Power Inc., a Delaware corporation; and with respect to
TEPS, any Transfer of a Membership Interest to any Person Controlled by
ThermoEnergy Corporation, a Delaware corporation.  Any Permitted Transfer shall
be expressly conditioned upon obtaining an agreement that if, at any time after
such Transfer,  the transferee ceases to be Controlled by Babcock Power Inc. (in
the case of a Transfer by Babcock) or by ThermoEnergy Corporation (in the case
of a Transfer by TEPS), then such transferee shall immediately Transfer such
Membership Interest to a Person Controlled by Babcock Power, Inc. or
ThermoEnergy Corporation (as the case may be).  In the event of a Permitted
Transfer by a Member, the Member to whom such Permitted Transfer relates shall
promptly provide evidence of compliance with Article 10 to the Board of
Managers.
 
10.04      Effect of Bankruptcy or Dissolution of a Member.  The dissolution or
adjudication of bankruptcy of a Member shall not dissolve the Company.  Each of
the parties hereto agrees that any Transfer of a Member’s interest in the
adjudication of a bankruptcy of such Member shall be (i) subject to the consent
requirement in Section 10.01 and (ii) to the extent that the consent requirement
in Section 10.01 is unenforceable, subject to compliance with the provisions of
Section 11.02 as if the bankrupt Member were a Disposing Member, to the extent
permitted by law.
 
10.05       Additional Restrictions on Transfer.
 
No Transfer of a Membership Interest by a Member (or by any Person owning any
interest, directly or indirectly, in a Member) shall be a Permitted Transfer if
such disposition would (i) cause the Company to be treated as an association
taxable as a corporation (rather than a partnership) or as a publicly traded
partnership for federal income tax purposes; (ii) violate the provisions of any
federal or state securities laws; (iii) violate the terms of any law, rule or
regulation binding on the Company; (iv) result in the termination of the Company
under Section 708(b) of the Code; or (v) contravene any provision of, or trigger
consent rights under, any other agreement of the Company (including without
limitation any loan document or license agreement), unless consent is actually
obtained, at the sole cost of the Member or Person seeking to Transfer, and such
Transfer does not cause the Company to incur any costs or be in breach of any
agreement, and does not render any agreement to which the Company is a party to
be rendered terminable or be otherwise negatively affected.

 
25

--------------------------------------------------------------------------------

 
 
10.06    Good Faith Cooperation.  If any third party consent is necessary to
satisfy any requirement of this Article 10, the Members agree to cooperate in
good faith in order to obtain such consent.
 
11.         Withdrawal of Members; Right of First Refusal.
 
11.01      Withdrawal of Members.
 
(A)           A Member (the “Withdrawing Member”) may withdraw from the Company
if an agreed upon milestone (a “Milestone”), as approved by the Board of
Managers on the date hereof and as amended and/or modified from time to time by
the Board of Managers, is not met, unless the failure to meet the Milestone is
primarily attributable to the failure of such Member to perform its obligations
under this Agreement or any Related Agreements.
 
(B)           A Member who intends to withdraw from the Company shall have three
(3) months from the date on which a Milestone is not met to give each other
Member at least 30 days prior written notice of its intent to withdraw from the
Company (a “Withdrawal Notice”).  Upon withdrawal from the Company, the
Withdrawing Member shall be entitled to receive a distribution of its Capital
Account balance, subject to prior satisfaction of any outstanding Member Loans
and any other obligations of the Company.  The Company shall also grant a
perpetual, non-exclusive royalty-free license to the Withdrawing Member with
respect to all Company Intellectual Property owned by the Company, for use in
Competing Activities, as of the date on which the Withdrawing Member notified
the other Members of its intent to withdraw from the Company.
 
(C)           Upon receipt of a Withdrawal Notice from a Withdrawing Member, any
other Member may cause a termination and dissolution of the Company in
accordance with Article 12 of this Agreement by giving written notice thereof (a
“Dissolution Notice”) to all of the other Members of the Company, including the
Withdrawing Member.
 
11.02      Right of First Refusal.
 
(A)           If at any time any Member, who has previously obtained the other
Members’ Consent to Transfer in accordance with Section 10.01 (the “Disposing
Member”), conditioned on compliance with this Section 11.02, wishes to Transfer
any or all of its Membership Interests pursuant to the terms of a bona fide
offer received from a third party, such Disposing Member shall submit a written
offer to sell such Membership Interests to each of the other Members on terms
and conditions, including price, not less favorable to the Members than those on
which such Disposing Member proposes to sell such Membership Interest to such
third party (the “Offer”).  The Offer shall disclose the identity of the
proposed purchaser or transferee, the Percentage of Company Interests proposed
to be sold or transferred and the agreed terms of the Transfer.  Within fifteen
(15) days after receipt of the Offer (after which time the Offer shall expire),
a Member shall give notice to the Disposing Member of its intent to purchase all
or any portion of the offered Membership Interests on the same terms and
conditions as set forth in the Offer.  Any statement of intent to buy all or
part of a Membership Interest may be made subject to the satisfaction of any
condition included in good faith in the notice of intent to purchase, such as
obtaining financing.

 
26

--------------------------------------------------------------------------------

 
 
(B)           In the event that the Members do not purchase all of the
Membership Interests offered by a Disposing Member pursuant to and within ninety
(90) days after receipt of the Offer, such Disposing Member may Transfer
unpurchased Membership Interests at any time within ninety (90) days after the
expiration of the Offer, but subject to the provisions of Article 10 above.  Any
such Transfer shall be made only to the proposed purchaser or transferee
identified in the Offer and shall be at not less than the price and upon other
terms and conditions, if any, not more favorable to the purchaser or transferee
than those specified in the Offer.  Any part of the Membership Interest not sold
or transferred within such ninety (90) day period shall continue to be subject
to the requirements of a prior offer pursuant to this Section 11.02.  In the
event that Membership Interests are sold or transferred pursuant to this Section
11.02, said Membership Interests shall continue to be subject to this Agreement.
 
(C)           If any attempted or purported Transfer of any Membership Interest
is made without compliance with this Section 11.02, such Transfer shall be null
and void.
 
12.         Term.
 
12.01      Term and Dissolution.  The existence of the Company shall continue
until the earlier of:
 
(A)           An election to dissolve the Company is made in writing by the
Members;
 
(B)           A Dissolution Notice is sent by a Member to all of the other
Members of the Company following receipt of a Withdrawal Notice;
 
(C)           A date to be selected by the Board of Managers following the sale,
exchange or other disposition of all or substantially all of the Company
Property; or
 
(D)           Any other event causing a dissolution of the Company under the Act
unless, subject to applicable law, within 90 days thereafter, the Members elect
to reconstitute the Company, which election shall be evidenced by such writing
as is required by law.
 
12.02      Liquidation of Company Property.
 
(A)           In the event of dissolution and final termination of the Company,
a full accounting of the assets and liabilities shall be taken and, subject to
clause (B) of this Section 12.02, the assets shall be liquidated, with the
proceeds therefrom distributed by the later of (i) the last day of the Fiscal
Year in which the termination occurs or (ii) ninety (90) days after the date on
which the termination occurs.  Subject to clause (B) of this Section 12.02, the
assets of the Company available for distribution to the Members shall be
distributed to the Members in proportion to their positive Capital Accounts
(after giving effect to adjustments attributable to all Company transactions
prior to any such distributions and any amounts credited to the Capital Account
of any Member).  Upon the complete liquidation and distribution of the Company
Property, the Members shall cease to be Members of the Company and the Members
shall execute, acknowledge and cause to be filed any certificates and notices
required by law to terminate the Company.

 
27

--------------------------------------------------------------------------------

 
 
(B)           Notwithstanding clause (A) of this Section 12.02, in the event of
a dissolution and final termination of the Company, any Company Intellectual
Property shall be jointly owned by the Members, and the Members shall enter into
a joint ownership agreement evidencing such arrangement.
 
(C)           Upon the dissolution of the Company pursuant to Section 12.01, the
Board of Managers shall prepare or cause to be prepared and furnished to each
Member a statement setting forth the assets and liabilities of the Company and,
promptly following the complete liquidation and distribution of the Company
Property, a statement showing the manner in which the Company Property was
liquidated and distributed.
 
13.         Disclosure and Publicity.
 
The Members hereby agree that all public disclosures concerning the parties or
transactions contemplated by this Agreement and the Related Agreements, such as
press releases or written information distributed to financial intermediaries,
shall require unanimous prior approval of all Members.  However, to the extent
any party determines in the exercise of its good faith judgment that any such
disclosure is required by law, such party shall be entitled after notice to the
other party to make such disclosure even if it has not obtained such approval.
 
14.         Miscellaneous.
 
14.01       Amendment Procedure.  Except with respect to changes of an
administrative nature and which do not adversely affect the Members in any
material respect or to cure any ambiguity, or correct or supplement any
provision in this Agreement such as confirming a Transfer of Membership
Interests hereunder, which changes may be made by the Board of Managers without
the prior consent of the Members, this Agreement may not be amended without the
unanimous Consent of the Members.
 
14.02       Company Property.  All Company Property, whether real or personal,
tangible or intangible, shall be deemed to be owned by the Company as an entity,
and no Member, individually, shall have any ownership of such property.  The
Company may hold any of the Company Property in its own name or in the name of
its nominee, which nominee may be one ore more individuals, corporations,
partnerships, trusts or other entities.
 
14.03       Other Activities.  Except as expressly provided otherwise in this
Agreement, any of the Members or their Affiliates may engage in, or possess an
interest in, other business ventures of every nature and description,
independently or with others, whether or not such other enterprises shall be in
competition with any activities of the Company; and neither the Company nor the
other Members shall have any right by virtue of this Agreement in and to such
independent ventures or to the income or profits derived therefrom.  Nothing
herein shall be construed to constitute any Member hereof the agent of any other
Member hereof or to limit the Members in any manner in the carrying on of their
own respective businesses or activities.
 
28

--------------------------------------------------------------------------------


 
14.04      Dispute Resolution.
 
(A)          All disputes or claims arising under or in any way relating to this
Agreement or the Business shall be resolved in accordance with the terms of the
Dispute Resolution Agreement.
 
(B)           The parties hereto acknowledge that a breach of this Section 14.04
would result in irreparable injury to the non-breaching party, and the
non-breaching party will be entitled to seek equitable relief, including
specific performance, to enforce the provisions of this Section 14.04.
 
14.05       Applicable Law.  It is the intent of the parties hereto that all
questions with respect to the construction of this Agreement and the rights and
liabilities of the parties hereto shall be determined in accordance with the
provisions of the laws of the Commonwealth of Massachusetts without giving
effect to the choice of law rules thereof that, except to the extent that any
provision hereof is mandatorily required to be governed by the provisions of the
Act.
 
14.06       Binding Agreement.  Subject to the restrictions on Transfers set
forth herein, this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, legal or personal
representatives, successors and assigns.  Whenever in this Agreement a reference
is made to any party or Member, such reference shall be deemed to include a
reference to the heirs, executors, legal or personal representatives, successors
and assigns of such party or Member.
 
14.07       Waiver of Partition.  Unless otherwise specifically provided in this
Agreement, no Member will, either directly or indirectly, take any action to
require partition or appraisal of the Company Property or the Company, and
notwithstanding any provision of applicable law to the contrary, each Member
(and its estate, personal or legal representative, heirs, beneficiaries,
distributees and successors and assigns) hereby irrevocably waives any and all
right to maintain any action for partition or to compel any sale with respect to
its interest in the Company or with respect to the Company Property.
 
14.08       Counterparts and Effectiveness.  This Agreement may be executed in
several counterparts, each of which shall be treated as originals for all
purposes, and all so executed shall constitute one agreement, binding on all of
the parties hereto, notwithstanding that all the parties are not signatory to
the original or the same counterpart.  Any such counterpart shall be admissible
into evidence as an original hereof against the Person who executed it.  The
execution of this Agreement by facsimile signature shall be sufficient for all
purposes and shall be binding on any Person who so executes.
 
14.09       Survival of Representations.  All representations and warranties
herein shall survive the dissolution and final liquidation of the Company.
 
14.10       Entire Agreement.  This Agreement (and all Exhibits and Schedules
hereto, which are hereby incorporated by reference into this Agreement) contains
the entire understanding among the parties hereto and supersedes all prior
written or oral agreements among them respecting the within subject matter,
unless otherwise provided herein.  There are no representations, agreements,
arrangements or understandings, oral or written, between the Members hereto
relating to the subject matter of this Agreement which are not fully expressed
herein and in said Exhibits and Schedules.
 

 
29

--------------------------------------------------------------------------------

 
 
14.11      Waiver.  No consent or waiver, express or implied, by any Member to
or of any breach or default by any other Member in the performance by the other
of its obligations hereunder shall be deemed or construed to be a consent or
waiver to or of any other breach or default by the other in the performance by
such other party of the same or any other obligations of such Member
hereunder.  Failure on the part of any Member to object to or complain of any
act or failure to act of the other Members or to declare the other Members in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such Member of its rights hereunder.
 
14.12      Time Periods.  Any time period hereunder which expires on, or any
date for performance hereunder which occurs on, a Saturday, Sunday or legal
United States holiday, shall be deemed to be postponed to the next Business
Day.  The first day of any time period hereunder which runs “from” or “after” a
given day shall be deemed to occur on the day subsequent to that given day.
 
14.13       Waiver of Trial by Jury.  In the event that any dispute is brought
before any court of competent jurisdiction for resolution of any dispute, each
of the parties hereto fully and freely waives trial by jury.  Any such action
shall be tried by a judge as the finder of fact.
 
14.14      Securities Law Representations, Warranties and Agreements.
 
(A)         Each Member represents and warrants to the Company and the other
Members as follows:
 
(i)           It has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the investment
involved in the purchase of a Membership Interest in the Company and it has so
evaluated this purchase.
 
(ii)           It is aware that this investment is speculative and represents a
substantial risk of loss.
 
(iii)           It is able to bear the economic risk of this investment.
 
(iv)           In connection with the purchase of its Membership Interest, it
has been fully informed as to the circumstances under which it is required to
take and hold its Membership Interest pursuant to the requirements of the
Securities Act of 1933 (the “Securities Act”) and applicable state securities
laws.
 
(v)           It understands that its Membership Interest is not registered
under the Securities Act or any state securities law and may not be transferred,
assigned or otherwise disposed of unless its Membership Interest is so
registered or unless an exemption from registration is available.
 
(B)         Each Member agrees as follows:
 
(i)           The Company is not under any obligation to register any Membership
Interest under the Securities Act or any state securities laws.

 
30

--------------------------------------------------------------------------------

 
 
(ii)           The Company will not be required to supply any Member or other
person with any information necessary to enable any Member to make a casual sale
of its Membership Interest under Rule 144 under the Securities Act or any
corresponding rule under any state securities law.
 
(C)          Each Member shall indemnify and hold harmless the Company and the
other Members from and against any and all loss, damage, liability, cost or
expense, including costs of defense and attorneys’ fees, arising or resulting
from or attributable to any breach of his representations, warranties or
agreements set forth in this Section 14.14.
 
[SIGNATURE PAGE FOLLOWS]

 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed as of the day and year
first written above.
 
MEMBERS:
 
BABCOCK POWER DEVELOPMENT, LLC, a
Delaware limited liability company
 
By:
/s/ E N Balles
Name:
Title:
   
THERMOENERGY POWER SYSTEMS, LLC, a
Delaware limited liability company
 
By:
/s/ Dennis C. Cossey
Name:  Dennis C. Cossey
Title:  Chairman


 

--------------------------------------------------------------------------------

 

SCHEDULE A
TO
LIMITED LIABILITY COMPANY AGREEMENT
 
Schedule of Members
 
Member
 
Percentage of
Company Interests
 
Initial Capital Contributions1
         
Babcock Power Development, LLC
   
50%
 
$50,000 in cash and the grant of the license pursuant to the Babcock License
Agreement
           
ThermoEnergy Power Systems, LLC
   
50%
 
$50,000 in cash and the grant of the license pursuant to the TEPS License
Agreement
           
TOTAL
   
100%
   




--------------------------------------------------------------------------------

1 Promptly after the date of this Agreement, the Members and the Board of
Managers will agree on the value of the non-cash Initial Capital Contributions
described below.  Unless the Members otherwise agree, the same value will be
attributed to each such non-cash Initial Capital Contribution..

 

--------------------------------------------------------------------------------

 

SCHEDULE B
TO
LIMITED LIABILITY COMPANY AGREEMENT
 
NAME
 
OFFICE
Alex Fassbender
 
Chairman and Chief Technology Officer
Eric Balles
 
President and Chief Executive Officer
Shawn Hughes
 
Executive Vice President
Earl Mason
  
Chief Financial Officer, Treasurer and Secretary


 

--------------------------------------------------------------------------------

 

SCHEDULE C
TO
LIMITED LIABILITY COMPANY AGREEMENT


[PLAN OF INSURANCE]



 

--------------------------------------------------------------------------------

 

EXHIBIT 1
TO
LIMITED LIABILITY COMPANY AGREEMENT
 
Allocation Provisions - Members
 
1.           Definitions.  The following terms shall have the meaning ascribed
to them for purposes of this Exhibit 1 and for purposes of the Agreement:
 
“Adjusted Capital Account Deficit” shall mean, with respect to any Member, the
deficit balance, if any in such Member’s Capital Account as of the end of the
relevant Fiscal Year, after giving effect to the following adjustments:
 
(A)           Credit to such Capital Account any amounts which such Member is
obligated to restore or is deemed to be obligated to restore pursuant to the
penultimate sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5);
and
 
(B)           Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).
 
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
 
“Company Minimum Gain” has the meaning set forth in Regulations
Sections 1.704-2(b)(2) and (d) for “partnership minimum gain.”
 
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization, or other cost recovery deduction allowable with
respect to an asset for such year or other period, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such year or other period bears to such beginning adjusted tax basis;
provided, however, that if the federal income tax depreciation, amortization, or
other cost recovery deduction for such year is zero, Depreciation shall be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Board of Managers.
 
“Member Minimum Gain” means, an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i).
 
“Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4) for “partner nonrecourse debt.”
 
“Member Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i) for “partner nonrecourse deductions.”

 

--------------------------------------------------------------------------------

 
 
“Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(b)(1) and (c).
 
“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).
 
“Profits and Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss, or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
 
(A)          Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses pursuant to
this definition shall be taken into account in computing such taxable income or
loss;
 
(B)           Any expenditures of the Company described in Code
Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Profits or Losses pursuant to this definition shall be
taken into account in computing such taxable income or loss;
 
(C)           In the event the Gross Asset Value of any Company Property is
adjusted pursuant to (B) or (C) of the definition of Gross Asset Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Profits or Losses;
 
(D)           Gain or loss resulting from any disposition of Company Property
with respect to which gain or loss is recognized for federal income purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
 
(E)           To the extent an adjustment to the adjusted tax basis of any
Company Property pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Member’s Interest in the Company, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of such asset) or loss (if the adjustment decreases such basis) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits and Losses;
 
(F)           In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year or other period,
computed in accordance with the definition of Depreciation; and
 
(G)           Notwithstanding any other provisions of this definition, any items
which are specially allocated pursuant to Section 2(C) hereof shall not be taken
into account in computing Profits or Losses.

 

--------------------------------------------------------------------------------

 
 
The amounts of the items of Company income, gain, loss, expense or deduction
available to be specially allocated pursuant to Section 2(C) hereof shall be
determined by applying rules analogous to those set forth in paragraphs (A)
through (F) above.
 
2.           Allocation of Profit and Loss.
 
(A)          After giving effect to the special allocations set forth in
Section 2(C), Profits and Losses for each Fiscal Year or other period shall be
allocated among the Members such that the Capital Account of each Member,
immediately after giving effect to such allocations, shall equal, as nearly as
possible, (i) the amount of the distributions that would be made to such Member
if (A) the Company were dissolved and terminated, (B) its affairs were wound up
and each of its remaining assets were sold for their respective Gross Asset
Values, (C) all liabilities of the Company were satisfied (limited with respect
to each Nonrecourse Liability to the Gross Asset Value of the Company Property
securing such liability); and (D) the net assets of the Company were distributed
to the Members in accordance with Section 6.02 of this Agreement immediately
after making the allocations provided for in this Exhibit 1, minus (ii) the
Member’s share of Company Minimum Gain and Member Minimum Gain, computed
immediately before the hypothetical sale of assets.
 
(B)          Tax credits, tax credit recapture and related items shall be
allocated in accordance with Regulations Sections 1.704-1(b)(4)(ii) and
1.704-1(b)(4)(viii), as applicable.
 
(C)          Special Allocations.  The following special allocations shall be
made in the following order:
 
(1)           Minimum Gain Chargeback.  Notwithstanding any other provision of
this Exhibit 1, if there is a net decrease in Company Minimum Gain during any
taxable year of the Company, then, to the extent required by Regulations
Section 1.704-2(f), each Member shall be specially allocated items of Company
income and gain relating to the Company Property for such taxable year (and, if
necessary, subsequent taxable years) in an amount equal to such Member’s share
of the net decrease in Company Minimum Gain, determined in accordance with
Regulations Section 1.704-2(g)(2). The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(f)(6) and 1.704-2(j).
This Section 2(C)(1) is intended to comply with the minimum gain chargeback
requirement in Regulations Section 1.704-2(f) and shall be interpreted
consistently therewith.
 
(2)           Member Minimum Gain Chargeback.  Notwithstanding any other
provision of this Exhibit 1 except Section 2(C)(1), if there is a net decrease
in Member Minimum Gain during any taxable year of the Company, then, to the
extent required by Regulations Section 1.704-2(i)(4), each Member who has a
share of the Member Minimum Gain determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Company income and
gain for such year (and, if necessary, subsequent years) in an amount equal to
such Member’s share of the net decrease in Member Minimum Gain attributable to
such Member Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(4).  The items to be so allocated shall be determined in
accordance with Regulations Sections 1.704-2(i)(4) and 1.704-2(j). This
Section 2(C)(2) is intended to comply with the partner nonrecourse debt minimum
gain chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.
 

 

--------------------------------------------------------------------------------

 
 
(3)           Qualified Income Offset.  In the event any Member unexpectedly
receives any adjustments, allocations, or distributions described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
(consisting of a pro rata portion of each item of Company income, including
gross income, and gain for such year) shall be specially allocated to such
Member in an amount and manner sufficient to eliminate, to the extent required
by the Regulations, the Adjusted Capital Account Deficit of such Member as
quickly as possible, provided that an allocation pursuant to this
Section 2(C)(3) shall be made if and only to the extent that such Member would
have a Adjusted Capital Account Deficit after all other allocations provided for
in Section 2 of this Exhibit 1 have been tentatively made as if this
Section 2(C)(3) were not in this Exhibit.
 
(4)           Gross Income Allocation.  In the event any Member has an Adjusted
Capital Account Deficit at the end of any Fiscal Year, such Member shall be
specially allocated items of Company income and gain (consisting of a pro rata
portion of each item of income, including gross income, and gain for such year)
relating to the Company Property, in the amount of such excess as quickly as
possible, provided that an allocation pursuant to this Section 2(C)(4) shall be
made if and only to the extent that such Member would have an Adjusted Capital
Account Deficit after all other allocations provided for in Section 2 of this
Exhibit 1 have been tentatively made as if Section 2(C)(3) and this
Section 2(C)(4) were not in this Exhibit.
 
(5)           Nonrecourse Deductions.  Nonrecourse Deductions for any Fiscal
Year or other period relating to the Company Property shall be specially
allocated to the Members in proportion to their Percentages of Company Interest.
 
(6)           Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions
for any Fiscal Year or other period relating to the Company Property shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).
 
(7)           Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of any Company Property pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as a result of a
distribution to a Member in complete liquidation of its Membership Interest, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis), and such gain or loss shall be specially
allocated to the Members in accordance with their interests in the Company in
the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Members to which such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

--------------------------------------------------------------------------------

 
 
(D)         Other Allocation Rules.
 
(1)           For purposes of determining the Profits, Losses or any other items
allocable to any period, Profits, Losses and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the Members
using any permissible method under Code Section 706 and the Regulations
thereunder.
 
(2)           Except as otherwise provided in this Agreement, all items of
Company income, gain, loss, deduction and any other allocations not otherwise
provided for shall be divided among the Members in the same proportions as they
share Profits and Losses, as the case may be, for the year.
 
(3)           The Members are aware of the income tax consequences of the
allocations made pursuant to the provisions of this Exhibit 1 hereof and hereby
agree to be bound by the provisions of this Exhibit 1 hereof in reporting their
shares of Company income and loss for income tax purposes.
 
(4)           Solely for purposes of determining a Member’s proportionate share
of the “excess nonrecourse liabilities” of the Company relating to the Company
Property within the meaning of Regulations Section 1.752-3(a)(3), the Members’
interests in Company profits shall be equal to their Percentages of Company
Interests.
 
(E)           It is the intent of the Members that each Member’s distributive
share of Profits and Losses (and items thereof) and credit shall be allocated in
accordance with this Exhibit 1 to the fullest extent permitted by Section 704(b)
of the Code.
 
3.           Tax Allocations: Code Section 704(c).
 
(1)           In accordance with Code Section 704(c) and the Regulations
thereunder, income, gain, loss and deduction with respect to any property
contributed to the capital of the Company by the Members shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Gross Asset Value (computed in accordance with the
definition herein).
 
(2)           In the event the Gross Asset Value of any Company Property is
adjusted, subsequent allocations of income, gain, loss and deduction with
respect to such asset shall take account of any variation between the adjusted
basis of such asset for federal income tax purposes and its Gross Asset Value in
the same manner as under Code Section 704(c) and the Regulations thereunder.
 
(3)           Any elections or other decisions relating to such allocations to
the Members shall be made by the Board of Managers in any manner that reasonably
reflects the purpose and intention of this Agreement.  Allocations pursuant to
this Section 3 are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member’s
Capital Account or share of Profits, Losses, other items, or distributions
pursuant to any provision of this Agreement.
 

 

--------------------------------------------------------------------------------

 
 
4.           Special Basis Adjustments
 
In the event of a Transfer of all or any part of the Member Interest of any
Member for an amount in excess of the adjusted basis for such Membership
Interest for federal income tax purposes, the Company shall elect, pursuant to
Section 754 of the Code to adjust the basis of the Company
Property.  Notwithstanding anything contained in this Agreement, any adjustments
made pursuant to Section 754 shall affect only the successor in interest to the
transferring Member.  Each successor in interest to the transferring Member will
furnish the Company with all information necessary to give effect to such
election and shall pay all out-of-pocket costs and expenses of the Company
associated with any election applicable as to such Member.  Unless otherwise
specifically provided, neither adjustments to basis, nor adjustments to the
taxable income of a Member as a result of this Section 4, shall affect its
positive Capital Account.

 

--------------------------------------------------------------------------------

 

EXHIBIT 2
TO
LIMITED LIABILITY COMPANY AGREEMENT
 
[TEPS LICENSE AGREEMENT]

 

--------------------------------------------------------------------------------

 

EXHIBIT 3
TO
LIMITED LIABILITY COMPANY AGREEMENT
 
[BABCOCK LICENSE AGREEMENT]

 

--------------------------------------------------------------------------------

 

EXHIBIT 4
TO
LIMITED LIABILITY COMPANY AGREEMENT
 
[DISPUTE RESOLUTION AGREEMENT]

 

--------------------------------------------------------------------------------

 

EXHIBIT 5
TO
LIMITED LIABILITY COMPANY AGREEMENT
 
[MASTER NON-DISCLOSURE AGREEMENT]

 

--------------------------------------------------------------------------------

 

EXHIBIT 6
TO
LIMITED LIABILITY COMPANY AGREEMENT


[INDIVIDUAL NON-DISCLOSURE AGREEMENT]

 

--------------------------------------------------------------------------------

 

EXHIBIT 7
TO
LIMITED LIABILITY COMPANY AGREEMENT


[MEMBER PARENT LETTER OF INDEMNIFICATION]

 

--------------------------------------------------------------------------------

 